Title: To George Washington from James Mercer, 23 August 1773
From: Mercer, James
To: Washington, George



Dear Sir
St James’s 23d Augt 1773

As I expect a good Opportunity by your Neighbour Colo. Mason from the meeting of the Ohio Compy I shall inclose you the Mortgage I made you agreeably to your last favour, which was on the day of the date delivered to Mr Sims in trust for you—this gives it an opperation from that day, I shou’d have kept it to be recorded in Stafford Court—but for a blank in it which I can’t take on my self to fill up without your consent. it is the time of paying the principal Sum, by no day being expressed it becomes immediate & so far the Deed is complete without any thing further, but I have left a blank in that part to be filled up by yourself in doing this I hope you will give me some distant time, for in truth I do not expect to pay the money soon, as it cant be done but out of Slaves a Sale of which will absolutely ruin all the young Family—I am fully senseable that I need not bargain with you for any Indulgence, as I am confident, you will be as much so as you can but need I mention to you how uncertain yours or any Life is—little doubt have I in the Humanity of any person you may choose for your Representative, but remember a Trustee must be stricter, than if he acted for himself, and shou’d this money be payable immediately, and an event happen which God forbid, I may be confined in Goal for it in three months after a demand, a situation I can Judge better of now than I ever expected, for in truth had there been a Goal in this County, I shou’d gone there immediately after the General Court for a Judge of James City Court, obtained in ninty Days for a Debt not my own—from the Covenants in this Deed I am as much bound

as by the bond I gave you with the former, so you’ll please destroy both the Deed & Bond upon receet of this—You may rely on a punctual payment of the Interest without the trouble of asking for it and in two Crops I will begin to make large payments towards the principal.
As there is an attachment with proclamation issued in the Suit of Dunbar, to prevent surprise it may not be amiss to inform you it is of no Consequence—inclosed you have Master Custis’s answer which as it needs only your Name to it without an affidavit may be completed & returned to me—Yours & Lady’s Plea Demurrer & answer are prepared but as the matters of Plea & Demurrer are collected out of the old Proceedings it cant be completed without you & Lady attending Mr Pendleton or myself to convince you that the former Records are properly cited, for without this convinction neither of you can swear to your answer, a circumstance not to be dispensed with—remember to fill up the age of Master Custis—you may remember I told you that attachments were only in terrorem—& that you cou’d not be affected by any Proceeding except a Decree, & that disregarded for two Months after made—from this you may observe that you may take a leisure & Convenient opportunity to attend for the purpose of swearing to your Answer—of which however I wish to have previous Notice, the whole Record being now with Mr Pendleton.
Upon reflecting on your late advertizement about the Settlement of your Ohio Lands & knowing my Brother was under the same predicament, it has occurred to me, that a Settlement is not necessary unless it can be done on reasonable terms, for considering the motives for the granting these Lands & that some of the Grantees are out of the Colony I have not the smallest doubt but that the assembly will, on a petition for that purpose, pass an Act to enlarge the time of Cultivation notwithstanding the condition of the Pattent, this is not without precedent, which establishes the power, grant the power, & surely the Reasons will be abundantly sufficient.
I wrote to some time ago about dealing with you for wheat I wish to know if you want any & the price ⟨mutilated⟩ gives Mr Wm Fitzhugh 5/ for 5000 bushells) I shall set about waggoning down immediately, you may depend it will be ⟨mutilated⟩ any Frederick

County affords—I am Dear Sir Yr much obliged & very huble Servant

Js Mercer


P.S. The Slaves included in your mortgage are equal to any in the Colony, for which I wou’d not take double the Sum they are engaged for.

